Broyles, J.
1. Where a child has been born and the mother has recovered from her confinement before the bastardy proceedings are begun, the bond required by the terms of the law is simply a bond to indemnify the county against a possible charge for the maintenance and education of the child until it arrives at the age of fourteen years. Martin v. State, 127 Ga. 39, 41 (56 S. E. 79). In the present case the evidence was undisputed that the child was born before the bastardy proceedings were instituted, but there was an issue of fact as to whether the mother had then recovered. The evidence authorized a finding that she had not recovered. Accordingly, the bond required of the accused by the justice of the peace in this case was not an illegal bond because it covered the lying-in expenses of the mother.
(a) The court did not err in admitting in evidence the warrant for the accused (issued by the justice of the peace) and the order requiring him to give bond for his appearance before the next term of the superior court, for the reason that the warrant was sworn out sixteen days after the birth of the child.
(b) That the court gave- in charge to the jury section 682 of the Penal Code of 1910 was not error for the reason assigned, that the part of the section which refers to the lying-in expenses was not applicable to the facts of the case.
2. Under the particular facts of this case, if the rejection of the evidence set out in grounds 5 and 6 of the amendment to the motion for a new trial was error, it was not so prejudicial as to require the grant of a new trial.
3. There is no merit in the exception to the following instruction to the *332jury: “If he (the defendant) had made the bond required of him, then there could not have been an indictment, but if on demand he 'refused to make the bond, he is subject to indictment.
Decided June 28, 1916.
Accusation of misdemeanor; from Habersham superior court— Judge J. B. Jones. December 18, 1915.
TP. 8. Erwin, for plaintiff in error.
Robert McMillan, solicitor-general, contra.
4. The verdict was supported by evidence, and there was no error in overruling the motion for a new trial. Judgment affirmed.